                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY

LAW OFFICES OF NONA L. OSTROVE, LLC
1000 White Horse Road, Suite 703
Voorhees, NJ 08043
856-566-4200; FAX 856-566-4203
By: Nona L. Ostrove, Esq. NO 2942
Attorneys for Washington’s Crossing at Locust Grove Homeowners Association, Inc.

In re:                                  :       IN BANKRUPTCY
                                        :       CHAPTER 13
                                        :
Amelia Brignola                         :       CASE NO. 18-14654/JNP
                                        :
                Debtor                  :
                                        :


                CERTIFICATION IN SUPPORT OF MOTION FOR RELIEF
                                FROM STAY

         Cheryl Buriak, of full age, certifies as follows:

         1.     I am a property manager of First Service Residential, managing agent for the

Washington’s Crossing at Locust Grove Homeowners Association, Inc. and am authorized to

make this certification on behalf of the management company and the condominium association.

I have knowledge of the payment history and amount due from Amelia Brignola for assessment

fees and other charges due and owing from Amelia Brignola to Washington’s Crossing at Locust

Grove Homeowners Association.

         2.     Amelia Brignola is the owner of the unit located at 142 Liberty Way, Deptford,

NJ that is part of Washington’s Crossing at Locust Grove Homeowners Association. As an

owner of this unit, pursuant to the Declarations of Covenants and Restrictions, she has an

obligation to pay monthly maintenance fees duly assessed by the homeowners association. The
monthly assessment fee is currently $130.00 per month. Ms. Brignola is also obligated to pay a

late fee of $20.00 per month for any assessment that is more than 15 days late.

        3.     Amelia Brignola filed a petition under Chapter 13 of the Bankruptcy Code on

March 9, 2018. The Plan was confirmed on August 2, 2018. Pursuant to the Bankruptcy Code,

Amelia Brignola has an obligation to maintain post petition monthly assessment fees beginning

with the assessments due April 1, 2018. The post petition account was current through June 30,

2018.

        4.     Since the petition date, 12 payments should have been made to Washington’s

Crossing at Locust Grove Homeowners Association. Debtor remitted only 3 payments leaving 9

payments in arrears plus unpaid late fees through the payment due March 1, 2019. The total

amount of post-petition payments in default (monthly payment plus late fees) beginning is as

follows:

Date Payment Due          Amount Due                Date Paid           Amount Paid
04/01/18                    $130.00                 04/05/18              $120.00

05/01/18                      $130.00               05/07/18               $120.00

06/01/18                      $130.00               09/25/18               $150.00

07/01/18                      $130.00

08/01/18                      $130.00

09/01/18                      $130.00

10/01/18                      $130.00

11/01/18                      $130.00

12/01/18                      $130.00

01/01/19                      $130.00

02/01/19                      $130.00
03/01/19                      $130.00

Unpaid Late fees charged: $240.00

TOTAL CHARGE $1,800.00                        AMOUNT PAID            $390.00

POST PETITION AMOUNT DUE THROUGH MARCH 15, 2019                             $1,410.00


       5.     The above does not include legal fees and costs incurred by Washington’s

Crossing at Locust Grove Homeowners Association in this matter.

       6.      This certification is submitted in support of a motion seeking relief from stay for

failure to make post-petition payments due.

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing is willfully false, I am subject to punishment.




                                                    _/s/ Cheryl Buriak____
Dated: 03/15/2019                                   Cheryl Buriak
